

116 HR 4439 : Creating Hope Reauthorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 4439IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020ReceivedAN ACTTo amend the Federal Food, Drug, and Cosmetic Act to extend the authority of the Secretary of Health and Human Services to issue priority review vouchers to encourage treatments for rare pediatric diseases.1.Short titleThis Act may be cited as the Creating Hope Reauthorization Act.2.Extension of authority to issue priority review vouchers to encourage treatments for rare pediatric diseasesSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended—(1)by striking December 11, 2020 each place it appears and inserting September 30, 2024; and(2)in subparagraph (B), by striking December 11, 2022 and inserting September 30, 2026.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk